PER CURIAM.
The employer/servicing agent (E/SA) appeals an order of the judge of compensation claims (JCC) awarding benefits to the claimant. We find merit as to only one issue raised by the E/SA.
The JCC made a finding that there was no record evidence that the E/SA properly and timely controverted the claimant’s entitlement to permanent total disability and permanent total supplemental benefits. Based upon this finding, the JCC imposed a statutory penalty on all permanent total disability and all permanent total supplemental benefits owed. There is some confusion concerning whether a timely notice of denial dated December 18, 1992, was properly presented to the JCC. The document, however, was made a part of the record on appeal. The briefs of the parties are unclear as to this matter. We are also unable to determine if the parties were on notice that the issue of penalties was to be tried.
In Woolworth’s Restaurant v. Cubillos, 608 So.2d 895 (Fla. 1st DCA 1992), we reversed and remanded for further clarification of an award of penalties where it was not clear whether the E/C had timely filed a notice to controvert. See also Perkins Restaurant v. Cruz, 541 So.2d 1279 (Fla. 1st DCA 1989) (confusion about whether notice to controvert was filed required remand for a clarification of the basis for award of penalties).
Accordingly, we reverse the portion of the compensation order awarding penalties, and remand to the JCC for further consideration of this issue. In all other respects, the order of the JCC is affirmed.
JOANOS, WOLF and BENTON, JJ., concur.